DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-30 are pending.
Claims 1, 13, 23 and 27 are amended.
Claim(s) is/are cancelled.
Claims 1-30 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 08/13/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Kreuchauf and Wei do not teach or suggest detecting “a gap in data traffic communications” or “initiating, at the access stratum layer, a link maintenance procedure” as recited in amended claim 1.
In response to applicant argument, the examiner respectfully disagrees.
A review of the specification disclose that the first UE 115-g may detect that a communications gap exceeds a threshold time… In some cases, the communications gap may correspond to a time threshold for receiving communications from the second UE… (See paragraph [0105])

Regarding claim 13, the applicant argues that the cited portions of Wei do not describe data traffic at all, and RSRP values are described as being used to determine when a “relay release procedure can be triggered.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, Kreuchauf describes the terminal device successfully exchange user and other data traffic with the network access node or other terminal device over the wireless connection (See Paragraph [0026]) 
Wei discloses receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure ([0042], the upper layers may configure the UE to transmit a Relay request. The procedure of transmission of sidelink UE information including a Relay request), wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection ([0042], the upper layers may initiate the RRC connection for the sidelink direct communication) for at least a threshold time period (Wei, [0036], receive a connection to act as a relay when it finds it can be a relay based on thresholds)

Regarding claim 27 recites similar features of claim 13 is also rejected for the same reason set forth in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-15, 17, 20-25 and 27-29 are rejected under 35 U.S.C. §103 as being unpatentable over Kreuchauf et al. (WO 2018/125686 A1) hereinafter “Kreuchauf” in view of Wei et al. (US 2018/0213588 A1) hereinafter “Wei”
As per claim 1, Kreuchauf discloses a method for wireless communication at a first user equipment (UE), comprising: 
(Kreuchauf, [1518], establishing a direct wireless link with at least one other terminal device)
Kreuchauf does not explicitly disclose detecting, based at least in part on a status timer at an access stratum layer of the first UE, that a gap in communications with the second UE via the sidelink connection exceeds a threshold time; and initiating, at the access stratum layer, a link maintenance procedure to maintain the sidelink connection with the second UE.
Wei discloses detecting, based at least in part on a status timer at an access stratum layer of the first UE, that a gap in the data traffic in communications with the second UE via the sidelink connection exceeds a threshold time  (Wei, [0045], a UE relay can start a timer when either RSRP<ThreshLow or RSRP>ThreshHigh. After the timer expires, if the condition still holds, the relay release procedure can be triggered)
and initiating, at the access stratum layer responsive to the detecting, a link maintenance procedure to maintain the sidelink connection with the second UE (Wei, [0045], After the timer expires, if the condition still holds, the relay release procedure can be triggered)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wei related to detect, based at least in part on a status timer at an access stratum layer of the first UE, that a gap in communications with the second UE via the sidelink connection exceeds a threshold time and initiate, at the access stratum layer, a link maintenance procedure to maintain the sidelink connection with the second UE and have modified the teaching of Kreuchauf in order to improve overall throughput ([0002])

As per claim 2, Kreuchauf in view of Wei disclose the method of claim 1, wherein the link maintenance procedure is a measurement procedure to measure one or more channel (Wei, [0044], the second threshold (ThreshLow_pc5) provides the minimum requirement on the radio link quality measurement over PC5 (for example RSRP measurement))

As per claim 3, Kreuchauf in view of Wei disclose the method of claim 1, wherein the detecting further comprises one or more of:
determining that data traffic of the sidelink connection has been inactive for at least the threshold time (Kreuchauf, [2657], the inactive phase based on the latency requirements of the additional uplink or downlink data traffic by identifying latency-critical data traffic and non-latency-critical data traffic in the additional uplink or downlink data traffic)
determining that a signal from the second UE via the sidelink connection has not been successfully received for at least the threshold time; or determining that a number of communication errors that have occurred in the sidelink connection meet or exceed a threshold error count (Kreuchauf, [0325], detect and repair (to a certain degree) transmission errors)

As per claim 5, Kreuchauf in view of Wei disclose the method of claim 4, further comprising: receiving, from the second UE, a measurement report based at least in part on the one or more reference signals (Wei, [0048] a. the number of PC5 measurement (measured by relay UE or reported by remote UEs) less than the second threshold exceed a predefined/preconfigured value)

As per claim 7, Kreuchauf in view of Wei disclose the method of claim 1, wherein the wherein the initiating the link maintenance procedure further comprises: transmitting a signal to (Wei, [0050], the measurement can be performed by relay UE or remote UE, the difference in measurement depends on the time variation of channel)

As per claim 8, Kreuchauf in view of Wei disclose the method of claim 1, wherein the initiating the link maintenance procedure further comprises: transmitting an indication to a lower layer to transmit a reference signal transmission to the second UE (Wei, [0048] a. the number of PC5 measurement (measured by relay UE or reported by remote UEs) less than the second threshold exceed a predefined/preconfigured value)
As per claim 10, Kreuchauf in view of Wei disclose the method of claim 1, further comprising: 
identifying, at the access stratum layer, new data traffic for the sidelink connection with the second UE (Kreuchauf, [2919], identifying first data for a first data bearer of a terminal device and second data for a second data bearer of the terminal device)
and discontinuing the link maintenance procedure (Kreuchauf, [2609], the discontinuous communication schedule when the discontinuous communication schedule is being used)

As per claim 11, Kreuchauf in view of Wei disclose the method of claim 1, wherein each of the first UE and the second UE independently trigger the link maintenance procedure based on data traffic communications via the sidelink connection (Wei, [0047], a relay UE can trigger the release procedure when its RSRP<ThreshLow_sidelink after the corresponding timer expires)

As per claim 12, Kreuchauf in view of Wei disclose the method of claim 1, wherein the sidelink connection with the second UE is a unicast sidelink connection (Kreuchauf, [1422], using D2D/V2V broadcast/multicast or unicast)

As per claim 13, Kreuchauf discloses a method for wireless communication at a second user equipment (UE), comprising: 
establishing, at the second UE, a sidelink connection with a first UE (Kreuchauf, [1518], establishing a direct wireless link with at least one other terminal device)
Kreuchauf does not explicitly disclose receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure, wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection for at least a threshold time period; and initiating the link maintenance procedure based at least in part on the link maintenance procedure message. 
Wei discloses receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure (Wei, [0042], the upper layers may configure the UE to transmit a Relay request. The procedure of transmission of sidelink UE information including a Relay request), wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection (Wei, [0042], the upper layers may initiate the RRC connection for the sidelink direct communication) for at least a threshold time period (Wei, [0036], receive a connection to act as a relay when it finds it can be a relay based on thresholds)
and initiating the link maintenance procedure based at least in part on the link maintenance procedure message (Wei, [0045], the relay release procedure can be triggered)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wei related to receive, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure, wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection and initiate the link maintenance procedure based at least in part on the link maintenance procedure message and have modified the teaching of Kreuchauf in order to improve the spectrum efficiency and overall throughput ([0002])

As per claim 14, Kreuchauf in view of Wei disclose the method of claim 13, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (Wei, [0044], The second threshold (ThreshLow_pc5) provides the minimum requirement on the radio link quality measurement over PC5 (for example RSRP measurement))

As per claim 15, Kreuchauf in view of Wei disclose the method of claim 14, further comprising: measuring one or more channel characteristics based at least in part on one or more reference signals of the link maintenance procedure message; and transmitting, to the first UE, a measurement report indicating the one or more channel characteristics (Wei, [0048] a. the number of PC5 measurement (measured by relay UE or reported by remote UEs) less than the second threshold exceed a predefined/preconfigured value)

As per claim 17, Kreuchauf in view of Wei disclose the method of claim 13, wherein: the link maintenance procedure message indicates that a number of communication errors that have occurred in the sidelink connection meet or exceed a threshold error count (Kreuchauf, [0325], detect and repair (to a certain degree) transmission errors)
As per claim 20, Kreuchauf in view of Wei disclose the method of claim 13, further comprising: 
monitoring for link maintenance procedure messages from the first UE according to a predetermined periodicity (Kreuchauf, [0966], monitoring application usage at application processor 13712 over time according to a predetermined criteria)
identifying new data traffic for the sidelink connection with the first UE (Kreuchauf, [2919], identifying first data for a first data bearer of a terminal device and second data for a second data bearer of the terminal device)
and discontinuing the monitoring for the link maintenance procedure messages (Kreuchauf, [2609], the discontinuous communication schedule when the discontinuous communication schedule is being used)

As per claim 21, Kreuchauf in view of Wei disclose the method of claim 13, wherein the establishing the sidelink connection further comprises: receiving an indication from the first UE that the first UE is configured to trigger the link maintenance procedure for both the first UE and (Wei, [0047], a relay UE can trigger the release procedure when its RSRP<ThreshLow_sidelink after the corresponding timer expires)

As per claim 22, Kreuchauf in view of Wei disclose the method of claim 13, wherein the establishing the sidelink connection further comprises: receiving a configuration from the first UE that indicates configuration parameters used in the link maintenance procedure, wherein the configuration parameters include one or more of a threshold time value, a threshold error counter value, or combinations thereof, to trigger the link maintenance procedure (Kreuchauf, [0325], detect and repair (to a certain degree) transmission errors)

As per claim 23, Kreuchauf discloses an apparatus for wireless communication at a first user equipment (UE), comprising: 
a processor, memory in electronic communication with the processor (Kreuchauf, [2125], a processor)
and instructions stored in the memory and executable by the processor (Kreuchauf, [2125], storing instructions that when executed by a processor) to cause the apparatus to: 
establish, at the first UE, a sidelink connection with a second UE (Kreuchauf, [1518], establishing a direct wireless link with at least one other terminal device)
Kreuchauf does not explicitly disclose detecting, based at least in part on a status timer at an access stratum layer of the first UE, that a gap in data traffic communications with the second UE via the sidelink connection exceeds a threshold time; and initiating, at the access stratum layer responsive to detecting that the gap in data traffic communications exceeds the threshold time, a link maintenance procedure to maintain the sidelink connection with the second UE. 
(Wei, [0045], a UE relay can start a timer when either RSRP<ThreshLow or RSRP>ThreshHigh. After the timer expires, if the condition still holds, the relay release procedure can be triggered)
and initiating, at the access stratum layer responsive to detecting that the gap in data traffic communications exceeds the threshold time, a link maintenance procedure to maintain the sidelink connection with the second UE (Wei, [0045], After the timer expires, if the condition still holds, the relay release procedure can be triggered)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wei related to detect, based at least in part on a status timer at an access stratum layer of the first UE, that a gap in communications with the second UE via the sidelink connection exceeds a threshold time and initiate, at the access stratum layer, a link maintenance procedure to maintain the sidelink connection with the second UE and have modified the teaching of Kreuchauf in order to improve the spectrum efficiency and overall throughput ([0002])

As per claim 24, Kreuchauf in view of Wei disclose the apparatus of claim 23, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (Wei, [0044], The second threshold (ThreshLow_pc5) provides the minimum requirement on the radio link quality measurement over PC5 (for example RSRP measurement))

(Kreuchauf, [2657], the inactive phase based on the latency requirements of the additional uplink or downlink data traffic by identifying latency-critical data traffic and non-latency-critical data traffic in the additional uplink or downlink data traffic)

As per claim 27, Kreuchauf discloses an apparatus for wireless communication at a second user equipment (UE), comprising: 
a processor, memory in electronic communication with the processor (Kreuchauf, [2125], a processor) 
instructions stored in the memory and executable by the processor (Kreuchauf, [2125], storing instructions that when executed by a processor) to cause the apparatus to:
establish, at the second UE, a sidelink connection with a first UE (Kreuchauf, [1518], establishing a direct wireless link with at least one other terminal device)
Kreuchauf does not explicitly disclose receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure, wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection for at least a threshold time period; and initiating the link maintenance procedure based at least in part on the link maintenance procedure message. 
(Wei, [0042], the upper layers may configure the UE to transmit a Relay request. The procedure of transmission of sidelink UE information including a Relay request), wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection (Wei, [0042], the upper layers may initiate the RRC connection for the sidelink direct communication) for at least a threshold time period (Wei, [0036], receive a connection to act as a relay when it finds it can be a relay based on thresholds)
and initiate the link maintenance procedure based at least in part on the link maintenance procedure message (Wei, [0045], After the timer expires, if the condition still holds, the relay release procedure can be triggered)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wei related to receive, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure, wherein the link maintenance procedure message is received in an absence of sidelink data communications via the sidelink connection and initiate the link maintenance procedure based at least in part on the link maintenance procedure message and have modified the teaching of Kreuchauf in order to improve the spectrum efficiency and overall throughput ([0002])

As per claim 28, Kreuchauf in view of Wei disclose the apparatus of claim 27, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (Wei, [0044], The second threshold (ThreshLow_pc5) provides the minimum requirement on the radio link quality measurement over PC5 (for example RSRP measurement))

As per claim 29, Kreuchauf in view of Wei disclose the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: measure one or more channel characteristics based at least in part on one or more reference signals of the link maintenance procedure message; and transmit, to the first UE, a measurement report indicating the one or more channel characteristics (Wei, [0048] a. the number of PC5 measurement (measured by relay UE or reported by remote UEs) less than the second threshold exceed a predefined/preconfigured value)

Claims 9 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Kreuchauf in view of Wei and further in view of 3GPP TSG-RAN, 25th Feb – 1st Mar 2019, R2-1901705 hereinafter “3GPP”
As per claim 9, Kreuchauf in view of Wei disclose the method of claim 8, they do not explicitly disclose wherein the reference signal transmission to the second UE is a channel state information reference signal (CSI-RS) transmission using only reference signal symbols.
3GPP discloses wherein the reference signal transmission to the second UE is a channel state information reference signal (CSI-RS) transmission using only reference signal symbols (3GPP, page 25, The sidelink measurements of sidelink reference signals from the receiving UE, such as CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to wherein the reference signal 

As per claim 19, Kreuchauf in view of Wei disclose the method of claim 13, they do not explicitly disclose wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols.
3GPP discloses wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols (3GPP, page 25, The sidelink measurements of sidelink reference signals from the receiving UE, such as CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols and have modified the teaching of Kreuchauf and Wei in order to improve the performance of wireless network.

Allowable Subject Matter
Claims 4, 6, 16, 18, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462